In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-022 CR

____________________


ACQUANETTE FRANCHEL JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 99-07-04201-CR




MEMORANDUM OPINION
	Acquanette Franchel Johnson pleaded guilty to the state jail felony offense of
forgery. See Tex. Pen. Code Ann. § 32.21(d) (Vernon Supp. 2003).  The trial court
deferred adjudication of guilt and placed Johnson on community supervision for three
years.  After pleading "true" to violating the terms of the community supervision order, 
Johnson was convicted and sentenced to eighteen months of confinement in a state jail
facility.
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On October 10, 2002,
Johnson was given an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
	Johnson cannot raise error relating to the plea proceeding in this appeal, nor may
she appeal the trial court's decision to adjudicate guilt.  Manuel v. State,  994 S.W.2d 658,
661 (Tex. Crim. App. 1999); Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App.
1999).  Johnson had an opportunity to present punishment evidence during the
proceedings.  See Pearson v. State, 994 S.W.2d 176, 179 (Tex. Crim. App. 1999).
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM
Submitted on February 4, 2003
Opinion Delivered February 12, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.